DETAILED INTERVIEW SUMMARY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant called to discuss the art rejection in 4 of the detailed portion of the office action mailed 24 June 2021.  Applicant argued that the Satoji et al. does not teach an outer circumferential projection that projects radially on the outer side of the tubular part of the outer fitting (element 34 of instant Figure 3).  After a cursory review of Satoji et al. during the interview the examiner agreed that the reference did not appear to teach a radial projection the tubular bearing sleeve (element 8 of Figure 2 of Satoji et al.)  Applicant also indicated that new proposed claim 10 would be added in the next amendment in response to the 24 June 2021 office action.  The examiner indicated that proposed claim 10 in the Interview Agenda (attached as an appendix to the instant Interview Summary) appeared to be supported by at least Figure 3 of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783